Citation Nr: 1409392	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-38 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus. 

2.  Entitlement to service connection for a respiratory disorder other than asbestosis, diagnosed as chronic obstructive pulmonary disease (COPD). 

3.  Entitlement to service connection for obstructive sleep apnea. 

4.  Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, a Travel Board hearing was conducted at the RO before the undersigned Acting Veterans Law Judge; a transcript of the hearing has been associated with the claims file.

The case was previously before the Board in January 2012 and February 2013, when it was remanded the claims for additional development including examinations of the Veteran and medical opinions.  The requested development has been completed.  

This appeal was processed in part using the Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of type 2 diabetes mellitus, which manifested decades after he separated from active duty and is not related to service.

2.  The evidence does not establish that the Veteran was exposed to an herbicide agent during active service.  

3.  The Veteran has current diagnoses of COPD; obstructive sleep apnea; and vision disorders to include mild non-proliferative diabetic retinopathy, cortical cataracts in both eyes, and refractive error, all of which manifested decades after he separated from active duty and are not related to service.

4.  The Veteran's service-connected disabilities are tinnitus and asbestosis.      

5.  A service-connected disability is not the direct and proximate cause of the any of the claimed disorders.  

6.  A service-connected disability does not aggravate any of the Veteran's claimed disorders. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for type 2 diabetes mellitus have not met.  38 U.S.C.A. §§ 101, 1112, 1131, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a respiratory disorder other than asbestosis, diagnosed as COPD, have not been met.  38 U.S.C.A. §§ 101, 1103, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.310 (2013).

3.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The criteria for service connection for a vision disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

The Veteran has been provided the requisite notice with respect to his claims for service connection in a letter dated August 2007, which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has obtained available VA treatment records; private treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements and evidence.  His service treatment records are discussed below.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and she has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in conjunction with his claim for service connection and the examinations as a whole are adequate for deciding the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board will address the merits of the claims.

II.  Service Connection

Legal Criteria

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Moreover, VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307.  Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent (such as Agent Orange) during active service, presumptive service connection is warranted for type 2 diabetes.  Presumptive service connection for this disorder as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  If the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also not satisfied, then the veteran's claim shall fail under this theory of entitlement.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

Generally, presumptive service connection for diabetes mellitus on the basis of Agent Orange exposure is based upon service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, such veteran's "shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013).

The Veteran's claims for service connection for sleep apnea, COPD, and a vision disorder are secondary in basis; he claims that service connection is warranted for these disorders because they are caused, or aggravated by a service-connected disability.  Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson may be competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that the Veteran's service treatment records, and most of his service personnel records with the exception of his DD Form 214 and a Report of Separation (National Guard Bureau Form 22) are unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Analysis

A. Diabetes Mellitus

That the Veteran has a current diagnosis of type 2 diabetes mellitus is not at issue.  The March 2012 VA examination report indicates that the Veteran was initially diagnosed with type 2 diabetes mellitus in 1989.  VA treatment records dated in April 1995 reveal that the Veteran had increased blood sugar levels on testing.  Subsequent VA treatment records indicate a "new diagnosis of diabetes mellitus dating from April 1995.  Even if the earlier date of 1989 is the actual date of onset of diabetes mellitus, that is still over three decades after he separated from active duty in 1959.

The evidence does not show that type 2 diabetes mellitus had its onset during or within one year of separation from service.  The Veteran also does not contend this is the case.  Rather, the Veteran's theory of entitlement is that he was exposed to herbicide agents, such as Agent Orange, during service and that this is the cause of his diabetes mellitus.  

As noted previously, a veteran is presumed to have been exposed to herbicide agents with the requisite service.  However, the Veteran served prior to the Vietnam era and does not contend those provision pertain to him.  In the present case, rather, the Veteran asserts exposure at specific locations in the United States during service.  He is not presumed to have been exposed to Agent Orange during service.  Instead, there must be evidence to support his claimed exposure.  

At the August 2011 hearing, the Veteran indicated that he was stationed at Fort Knox, Kentucky and Fort Chaffee, Arkansas and that that Agent Orange was used at those locations.  On further questioning the Veteran indicated that he was unaware of any specific chemical spraying at either location during service, but that he learned about it later.

The Veteran's DD 214 establishes that he served on active duty from March 1957 to March 1959.  The Board accepts his statements that he was stationed at Fort Knox, Kentucky and Fort Chaffee, Arkansas during service.  Development has been conducted with respect to the Veteran's assertions of Agent Orange exposure at each location.  Information obtained confirms that herbicide testing and storage was conducted at Fort Chaffee, Arkansas between May and August 1967.  This is over eight years after the Veteran separated from service.  Further research has indicated that a single chemical weapons test was conducted at Fort Knox, Kentucky in 1945, over twelve years prior to the Veteran possibly being stationed at that location.  The testing at Fort Knox is also not show to involve Agent Orange.  

The Veteran has a current diagnosis of type 2 diabetes mellitus, which was made decades after he separated from service.  The evidence does not show that the Veteran was exposed to Agent Orange during active service.  Rather, the evidence establishes the use of Agent Orange at one of the locations the Veteran was stationed at, almost a decade after he separated from service.  The only evidence of Agent Orange use at the locations claimed are the Veteran's unsupported assertions, which he acknowledges were based upon after-the-fact information.  The appropriate development has been conducted and the evidence does not establish that the Veteran was exposed to Agent Orange during service.  Without the presumption of exposure to herbicide agents in certain locations and time periods, such as service in Vietnam, the burden is on the Veteran to show that he was exposed to herbicide agents.  Here, the preponderance of the evidence is against such exposure.

There is no evidence of diabetes mellitus during, service or within the first year of separation from service and no credible evidence linking the current diabetes mellitus to service.  Accordingly, service connection for type 2 diabetes mellitus is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 58. 

B. Respiratory Disorder other than Asbestosis, diagnosed as COPD

The Veteran has been diagnosed with several distinct respiratory disorders.  His claims with respect to these disorders are vague, but primarily he asserts he has symptoms of shortness of breath and that his respiratory disorders are the result of exposure to asbestos during service.  His March 2008 notice of disagreement is indicative of this vagueness.  On this document he asserted that he had "mesothelioma asbestos in the lung."  He further indicated "breathing problems and lung diagnosis," as a separately claimed disability.  Mesothelioma is a form of lung cancer that is specific to asbestos exposure.  Review of the record reveals, despite the Veteran's assertions to the contrary, that he has never been diagnosed with mesothelioma.  Nevertheless, his assertions of exposure to asbestos during service have been found to have occurred and service connection has been granted for asbestosis.  Accordingly, there remains on appeal a separate claim for service connection for a respiratory disorder other than asbestosis.

Review of the medical evidence of record reveals notations of complaints of symptoms of shortness of breath beginning around 2006.  In August 2006, a private medical consultation was conducted because the Veteran had an increase in dyspnea, shortness of breath, on exertion.  At this time he reported that he quit smoking 16 years earlier, but the physician noted a "100 pack year history" of smoking prior to the cessation of smoking.  The provisional diagnosis was COPD; mild coronary artery disease with ischemia; history of old granulomatous lung disease; and to rule out interstitial lung disease.  The physician stated that the recent increase in dyspnea was probably a combination of all four diagnoses.  A variety of medical tests were conducted.  Pulmonary function tests (PFTs) revealed normal spirometry.  Computed tomography (CT) examination of the chest revealed mild COPD.  

In November 2006 PFTs were conducted at a VA medical facility and revealed an obstructive respiratory defect.  CT examination of the chest at that time revealed pleural plaques consistent with prior asbestos exposure.

In September 2008, a VA examination of the Veteran was conducted.  The examiner noted that the Veteran began seeking treatment for symptoms of dyspnea beginning two years earlier, and noted the findings from the above noted private medical records.  A history of intermittent acute episodes of bronchitis was also noted.  The Veteran reported that he began smoking between the ages of 16 to 18, and that he smoked until age 54.  The examiner reviewed the findings of the 2006 VA tests.  The diagnosis was tobacco induced COPD.  The examiner noted that the PFT results showed an:

obstructive pattern, which is consistent with the effect from longstanding smoking, whereas typically, asbestosis causes a restrictive pattern on PFTS, which is not seen in this case.  Additionally, the Veteran's duration and intensity of asbestos exposure during his military tenure was small compared to the long duration and volume of cigarette smoke exposure.  It is known that cigarette smoking and asbestos exposure are synergistic and additive in producing lung damage, but in this case, the preponderance of the abnormality in lung function appears to have been caused by smoking.  Therefore it is less likely than not that the currently claimed lung disease, COPD, is related to or caused by his exposure to asbestos during service.

In December 2012 another VA examination of the Veteran was conducted.  The diagnosis was COPD and asbestosis.  No medical opinion as to etiology was indicated.  A July 2013 VA medical opinion stated that the etiology of the Veteran's COPD was the result of the Veteran's long smoking history with pre-existed his entry into active service.  The physician further indicated that asbestos did not cause or aggravate the Veteran's COPD.  

The evidence of record reveals that the Veteran has a diagnosis of COPD which is separate and distinct from the service-connected asbestosis.  The medical opinions of record specifically link the cause of the COPD to the Veteran's long history of smoking.  There is also a medical opinion of record that indicates that COPD is not caused or aggravated by asbestos exposure, and thus, the service-connected asbestosis.  To the extent that current COPD is associated with smoking, service connection may not be granted for disability on the basis that it resulted from the use of tobacco products in service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2013).  Therefore, the claim for service connection on the basis of tobacco use is precluded by law.

The preponderance of the evidence is against the claim for service connection for a respiratory disorder other than asbestosis, diagnosed as COPD.  There is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 58. 

C. Obstructive Sleep Apnea

It is not contended nor does the evidence show that the Veteran's claimed obstructive sleep apnea had onset in service or was aggravated during service.  Rather, the Veteran claims secondary service connection.  At times he has asserted is has been caused secondary to his service-connected asbestosis.  At the August 2011 hearing he asserted sleep apnea was caused secondary to diabetes.  

Again, service connection may be warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439. 

A May 2010 VA treatment record reveals that the Veteran was originally diagnosed with mild sleep apnea in 2007.  He was prescribed a CPAP machine and used it for only 10 days and did not seek any follow-up until the May 2010 appointment.  

VA medical opinions dated in December 2012 and July 2013 state that the claimed sleep apnea is not related to service.  These opinions also state that sleep apnea is a condition related to anatomical features resulting in reduced airway of the upper airway, as opposed to restriction in the lower airway (lungs) as caused by asbestosis.  These opinions further stated that there is no literature to support that asbestos causes or is related to sleep apnea.  Rather, the 2013 medical opinion identifies the Veteran's obesity as the cause of his sleep apnea.  

The Veteran has a current diagnosis of sleep apnea, which manifested decades after service.  There is no credible evidence linking the claimed sleep apnea to service, or any service-connected disability, including on the basis of aggravation.  The preponderance of the evidence is against the claim for service connection for obstructive sleep apnea.  There is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 58. 

D.  Vision Disorder

It is not contended nor does the evidence show that the Veteran's claimed vision disorder had onset in service or was aggravated during service.  Rather, the Veteran claims secondary service connection.  At the August 2011 hearing he asserted he has developed vision problems secondary to diabetes mellitus.  Service connection for diabetes mellitus has been denied above.  He has also asserted that he has vision disorders secondary to his service-connected asbestosis.

A September 2012 VA eye clinic consultation report indicates that the Veteran's current vision disorders are diagnosed as: mild non-proliferative diabetic retinopathy, cortical cataracts in both eyes, and refractive error.  A July 2013 VA medical opinion states that there is no basis to support an association, either causal or aggravating, between asbestosis and any vision disorder.

The Veteran has current diagnoses of vision disorders to include mild non-proliferative diabetic retinopathy, cortical cataracts in both eyes, and refractive error.  There is no credible evidence linking any of these vision disorders to service, or any service-connected disability, including on the basis of aggravation.  The preponderance of the evidence is against the claim for service connection for a vision disorder.  There is no doubt to be resolved; and service connection is not warranted.  .  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 58. 


ORDER

Service connection for type 2 diabetes mellitus is denied. 

Service connection for a respiratory disorder other than asbestosis, diagnosed as COPD, is denied. 

Service connection for obstructive sleep apnea is denied. 

Service connection for a vision disorder is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


